Citation Nr: 0416458	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from December 1969 to August 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2001, the veteran testified from the 
RO via video conference before the undersigned, sitting in 
Washington, D.C.

In June 2001, the Board remanded this case to the RO for 
further development, which has been accomplished to the 
extent possible.  


FINDINGS OF FACT

1.  In a December 1986 rating decision, the RO denied service 
connection for a psychiatric disorder, characterized as 
schizophrenia, paranoid type.  The veteran did not perfect 
his appeal.  

2.  Evidence submitted since the December 1986 decision which 
denied service connection for a psychiatric disorder, 
characterized as schizophrenia, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

1.  The December 1986 rating decision which denied service 
connection for a psychiatric disorder, characterized as 
schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's December 1986 rating decision; thus, the claim of 
service connection for a psychiatric disorder, is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a November 2002 VCAA 
letter.  The claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish his claim and he was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that "lack of such a pre-AOJ [agency of original 
jurisdiction]-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claim was originated several years 
ago.

The Board does not believe that voiding the rating decision 
would be in the best interests of the veteran in this case.  
In this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He and his accredited service 
representative did in fact appear at a hearing before the 
undersigned via video conference.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, notwithstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369 (Fed Cir. 2004).  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claim.  Thus, he has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board remanded this case for all pertinent 
records to be obtained and for the veteran to be examined.  
Efforts were made to obtain all pertinent records bearing on 
his claim.  The veteran was scheduled for a VA examination, 
but apparently his address changed and he did not receive the 
notice.  Thereafter, VA attempted to locate the veteran.  He 
was scheduled for another examination.  The notification 
letter was not returned and it is presumed that he received 
it.  The veteran again failed to report for the examination.  
While VA has a duty to assist the claimant in the development 
of his claim, that duty is not "a one-way street."  If a 
claimant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist him.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claim and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issue on 
appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the veteran.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Background

In October 1970, the veteran filed a claim for VA 
compensation benefits.  He indicated in his application that 
he had a nervous disorder.  

Service medical records, post-service medical records, and a 
current VA examination were obtained.  

The service medical records showed that in December 1969, the 
veteran was treated for confusion in thinking and following 
orders.  It was noted that the veteran had been seen by the 
medical staff frequently and had a history of mental 
disturbance for which he had been institutionalized.  The 
veteran said that he was out on parole.  In May 1970, on 
separation examination, psychiatric abnormality was noted.  
It was indicated that the veteran had an inadequate 
personality, chronic, severe.  

The post-service medical records showed only treatment for 
eye complaints.  

In July 1971, the veteran was afforded a VA physical 
examination as well as a psychiatric examination.  Mental 
status examination resulted in diagnoses of borderline mental 
retardation and anxiety reaction.  

Ina  July 1971 rating decision, service connection was denied 
for a psychiatric disorder, characterized as a personality 
disorder.  Service connection was denied on the basis that a 
personality disorder is a constitutional or developmental 
abnormality which was not a disability under VA law.  The 
veteran did not appeal that rating decision.  

In October 1975, a claim for pension benefits was received.  
Pertinent VA records were obtained in conjunction with the 
claim.  These records reflected that the veteran was 
hospitalized from August 1975 to January 1976 for treatment 
of psychiatric problems.  The veteran was diagnosed as 
having, in pertinent part, organic brain syndrome, 
schizophrenia, and an antisocial personality disorder.  In 
addition, a statement was received from the veteran's mother 
in which she indicated that the veteran was unable to write 
because of his illness.  She provided financial information.  
In a March 1976 rating decision, entitlement to pension 
benefits was denied.  

In July 1977, a new claim for pension was received.  
Pertinent VA records were obtained in conjunction with the 
claim.  These records reflected that the veteran was 
hospitalized from June 1977 to July 1977 for treatment for 
psychiatric problems.  The veteran was diagnosed as having, 
in pertinent part, organic brain syndrome, probable 
schizophrenic residual, and an antisocial personality 
disorder with probable pathologic intoxication.  In an 
October 1977 rating decision, entitlement to pension benefits 
was denied.  

Thereafter, a new claim of service connection for a 
psychiatric disorder was received.  In May 1986, additional 
service medical records were received.  These records 
included a copy of the May 1970 psychiatric examination which 
was used in conjunction with the May 1970 separation 
examination.  The diagnosis on examination was inadequate 
personality, chronic, severe.  The examiner recommended that 
the veteran be administratively discharged from service.  

Also received were private medical records dated in the 
1980's in conjunction with the veteran's admission to a State 
hospital.  The diagnoses were schizoaffective disorder and 
antisocial personality disorder.  The veteran reported to his 
examiners that he had psychiatric problems during service.  
However, no medical professional related current psychiatric 
diagnosis to service.  

In a June 1986 rating decision, the RO confirmed and 
continued the prior denial of service connection for a 
psychiatric disorder.  The veteran did not appeal this rating 
decision.  

In September 1986, a new claim for VA benefits was received.  
In conjunction with the claim, the veteran was afforded a VA 
examination in October 1986 which included a psychiatric 
evaluation.  The examiner reviewed the veteran's psychiatric 
history and performed a mental status examination.  The 
diagnosis was schizophrenia, chronic paranoid type.  

In a December 1986 rating decision, service connection for a 
psychiatric disorder, characterized as schizophrenia, 
paranoid type, was denied.  Entitlement to pension benefits 
was granted.  In a January 1987 letter, the veteran was 
notified that his claim for pension benefits had been 
granted, but service connection was not established for, in 
pertinent part, a psychosis and a nervous condition.  The 
veteran was provided notice of his procedural and appellate 
rights.  He did not appeal the December 1986 rating decision.  

In May 1999, the current claim of service connection for a 
psychiatric disorder was received.  In conjunction with the 
veteran's claim, his VA medical records have been obtained.  
The VA medical records include records that were in the 
claims file at the time of the December 1986 rating decision 
as well as records which have been added to the claims file.  
The pertinent additional records are dated through March 
2003.  At that time, the veteran was treated by VA as a 
homeless veteran.  He was diagnosed as having chronic 
schizophrenia.  The examiner did not relate it to service or 
to within one year of service.  The veteran indicated that 
his last regular psychiatric treatment was provided in April 
2001.  Records up to that point are in the claims file.  

The VA medical records show that since the mid 1970's, the 
veteran has carried diagnoses of schizophrenia, a personality 
disorder, and organic brain syndrome.  These diagnoses were 
all of record at the time of the December 1986 rating 
decision.  No medical professional has related any post-
service psychiatric diagnosis to service.  No psychosis was 
diagnosed within one year of the veteran's separation from 
service.  

A note from the veteran's mother received in December 1999 
was to the effect that the veteran had no mental problems 
prior to service and that something happened to him when he 
was in the Army.

Also of record are the veteran's contentions as provided 
during his March 2001 personal hearing and in correspondence 
of record.  The veteran related that he was treated for 
psychiatric problems during service which resulted in lasting 
disability.  During his hearing, he specified that his 
treating VA physician had not had the opportunity to review 
his records and, if given this opportunity, could opine as to 
whether the veteran's psychiatric impairment is related to 
service.  A remand was requested for a medical opinion to be 
obtained.  The Board did in fact remand this case for 
additional records, as indicated above, as well as for a VA 
examination to include a medical opinion regarding the 
etiology of current psychiatric impairment.  The records were 
obtained and have been reviewed.  With regard to the 
examination, the veteran failed to report for the 
examination.  Therefore, no further evidence was obtained in 
that regard.  



Analysis

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
was received prior to that date.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence that the veteran's post-service 
diagnoses were related to service or that a psychosis was 
present within one year of his separation from service.  The 
December 1986 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that the 
veteran had a psychosis within one year of his separation 
from service or that post-service diagnoses were 
etiologically related to service.  At the time of the prior 
denial, the veteran's general contentions were that he had a 
psychiatric disorder which originated during service.  His 
contentions are the same now.  At the time of the prior 
denial, there was no competent evidence which etiologically 
related a psychiatric disorder to service or to within the 
presumptive period.  That is still the case.  The veteran 
requested that VA records and a medical opinion be obtained.  
VA obtained those records, but they are not sufficient to 
reopen his claim because they do not include any evidence 
which etiologically relates a psychiatric disorder to service 
or to within the presumptive period.  VA attempted to have 
the veteran examined, but he did not cooperate.  

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
a psychiatric disorder essentially fails to address the 
inadequacies of the veteran's claim at the time of the prior 
denial in December 1986.  The veteran has not submitted any 
competent evidence that cures the prior evidentiary defects.  
In this respect, the additional evidence submitted does not 
show that a psychosis was present during the one year period 
following the veteran's separation from service and the 
additional evidence does not show that any post-service 
diagnosis is related to service.  

Consequently, the Board finds that the evidence received 
since the December 1986 decision which denied service 
connection for a psychiatric disorder, characterized as 
schizophrenia, paranoid type, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, new and material evidence has not been 
received since the RO's December 1986 rating decision.  
Accordingly, the claim of service connection for a 
psychiatric disorder, currently characterized as 
schizophrenia, is not reopened.  





	(CONTINUED ON NEXT PAGE)





ORDER

The application to reopen the claim of service connection for 
a psychiatric disorder, currently characterized as 
schizophrenia, is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



